Title: From Benjamin Franklin to John Tyler, 22 August 1772
From: Franklin, Benjamin
To: Tyler, John


Loving Kinsman
London, Aug. 22. 1772
I received yours of May 16. and am glad to hear you are well. I hope your Nailing Scheme may answer. I was lately in Birmingham, and saw your Friends there who are well. A Box has been committed to my Care for you, which I send herewith. I should have been glad of an Opportunity of rendring any Service or Pleasure to the young Man you recommended to me, wishing as I do Success to all new Manufactures in America. I am, Your Friend and Servant
B Franklin
Mr Tyler
